Citation Nr: 0423589	
Decision Date: 08/26/04    Archive Date: 09/01/04	

DOCKET NO.  02-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from February 1987 
through October 1992, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to appellate review.  
In this regard, the veteran described experiencing stressful 
incidents while assigned to a Special Forces unit on a 
mission to retake the U.S. Embassy in Kuwait City during the 
Persian Gulf War.  The RO sought information from the 
Department of the Army, specifically the U.S. Armed Services 
Center for Unit Records Research (CURR) in an effort to 
substantiate the stressful incidents the veteran reports he 
experienced.  That agency provided what appears to be an 
unofficial document outlining "The Role of the 3rd Special 
Forces Group in Desert Storm" written by a member of that 
unit.  That document outlined the mission of the 3rd Special 
Forces Group between August 1990 and April 1991.  While that 
document contains some information regarding the mission to 
seize, clear and hold the U.S. Embassy, the information 
contained in that document is limited.  The Board believes 
that there are likely further official records pertaining to 
this particular mission, given the specialized nature of both 
the unit involved and the mission.  For example, information 
in the document provided indicates that the commander 
reorganized the battalion into a special task force for the 
mission in Kuwait City with three companies organized into an 
assault force, a security force and a support force.  The 
Board believes that further information should be sought in 
an effort to more completely delineate the veteran's 
participation in this mission in order to verify the 
stressful incidents the veteran reports he was exposed to 
during that mission.

The Board also notes that the veteran has not been afforded a 
VA examination in connection with his current claim.  In this 
regard, the Board notes that following a VA hospitalization 
in February 2001 one of the discharge diagnoses was 
post-traumatic stress disorder.  However, it is not clear 
what stressful incidents were relied on to support that 
diagnosis.  Under these circumstances, the Board believes 
that the veteran should be afforded a VA examination to more 
fully explore the etiology of any post-traumatic stress 
disorder that may be present.  

Lastly, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this regard, the Board notes that the RO sent the veteran 
a letter in March 2001 addressing the VCAA.  However, the 
Board finds that that letter is insufficient to notify the 
veteran of the evidence necessary to substantiate his claim.  
For example, the letter states that, "In this letter we will 
tell you what evidence is necessary to establish entitlement, 
what information or evidence we still need from you, and what 
you can do to help with your claim."  However, at no point in 
that letter is the veteran ever informed of the evidence 
necessary to establish entitlement to service connection for 
PTSD.  Therefore, the Board finds that further notice of the 
VCAA, as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:


1.  The RO should provide the veteran 
notice of the substance of the VCAA as it 
pertains to this case and as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2.  The RO should contact the U.S. Armed 
Services Center for Unit Records Research 
and request information concerning the 
veteran's participation in the mission to 
seize, clear and hold the U.S. Embassy 
performed by the 3rd Special Forces 
Group.  Any information which would 
document the veteran's participation in 
that mission should be requested, as well 
as any information regarding the 
organization and dispersal of the 
assault, security and support forces 
organized for that mission.   After 
action reports-lessons learned generated 
following the mission should also be 
requested.  Any information regarding 
casualties, both of the 3rd Special 
Forces Group and the civilian population 
should also be requested.

3.  Following the development requested 
in the first two paragraphs, the RO 
should prepare a report or memorandum 
detailing the nature of any stressful 
incident that it has determined is 
established by the record.  If no 
stressful incident has been verified, the 
RO should so state in its report.  This 
report should then be associated with the 
claims file.

4.  After completing the development 
requested in the first three paragraphs, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be accomplished, 
but should include psychological testing.  
Regarding the claim for service 
connection for PTSD, the RO must provide 
the examiner the summary of any stressful 
incidents described above, and the 
examiner should be informed that only 
those events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
and if so, comment upon the link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the RO.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




